Title: Thomas Jefferson to William Wirt, 28 June 1810
From: Jefferson, Thomas
To: Wirt, William


          
            Th: Jefferson to mr Wirt.
             
                     Monticello 
                     June 28. 10.
          
           Your letter dated the 27th is recieved, & shall be communicated to mr Carr to remove the impressions of a former one to him. the object of the present is merely to observe that mr Rodney’s letter was not inclosed in it as was intended. I write by this post to mr Tazewell. Affectionate salutations.
        